Citation Nr: 1122168	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-30 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetic neuropathy of the left lower extremity.

2.  Entitlement to a disability rating in excess of 10 percent for diabetic neuropathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which confirmed and continued a 20 percent evaluation for diabetic neuropathy of the left lower extremity and continued a 10 percent evaluation for diabetic neuropathy of the right lower extremity.  In February 2009, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in July 2010.

In March 2011, the Veteran presented sworn testimony during a Travel Board hearing in Pittsburgh, Pennsylvania, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to increased ratings for his service-connected diabetic neuropathy of the left and right lower extremities.

At his March 2011 Board hearing, the Veteran testified that his service-connected disabilities had worsened since his last VA examination.  Specifically, he indicated that he now has significant left foot drag and uses a brace and support hose.  He also testified that his neuropathy causes difficulty at work.  He did not report such symptoms or the need for a brace or support hose at his March 2009 examination.  Additionally, he indicated at that time that his neuropathy of the lower extremities did not interfere with his work at all.  As the Veteran's current reported symptomatology is not reflected in the most recent VA examination, the Board finds that a new VA examination is warranted in order to determine the current severity of the Veteran's diabetic neuropathy of the bilateral lower extremities.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 3.327(a) (2010).  

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to increased ratings for diabetic neuropathy of the left and right lower extremities must be remanded for a new VA examination.

Additionally, as these claims are being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file, as well as outstanding private treatment records from Dr. D'Onofrio and Dr. Zayat.

Accordingly, the case is REMANDED for the following action:

1.  Copies of VA treatment records from the Pittsburgh VA Medical Center, covering the period from December 2010, to the present, should be obtained and added to the claims folder.

Copies of outstanding private treatment records from Dr. D'Onofrio and Dr. Zayat should be obtained and added to the claims folder.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current severity of his service-connected diabetic neuropathy of the bilateral lower extremities.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claims of entitlement to increased ratings for diabetic neuropathy of the left lower extremity and diabetic neuropathy of the right lower extremity should be readjudicated.  If either claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue(s) on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

